Name: Commission Regulation (EC) NoÃ 1318/2008 of 19Ã December 2008 on the issue of import licences for applications lodged during the first seven days of December 2008 under the tariff quota opened by Regulation (EC) NoÃ 536/2007 for poultrymeat and allocated to the United States of America
 Type: Regulation
 Subject Matter: tariff policy;  America;  animal product
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/72 COMMISSION REGULATION (EC) No 1318/2008 of 19 December 2008 on the issue of import licences for applications lodged during the first seven days of December 2008 under the tariff quota opened by Regulation (EC) No 536/2007 for poultrymeat and allocated to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (2), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 536/2007 opened a tariff quota for imports of poultrymeat products. (2) The applications for import licences lodged during the first seven days of December 2008 for the subperiod from 1 January to 31 March 2009 do not cover the quantities available. The quantities for which applications have not been lodged should therefore be determined, and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications pursuant to Regulation (EC) No 536/2007 under the quota with order number 09.4169 have not been lodged, to be added to the subperiod from 1 April to 30 June 2009, shall be 12 498 750 kg. Article 2 This Regulation shall enter into force on 20 December 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 128, 16.5.2007, p. 6.